Title: To George Washington from Thomas Cushing, 6 November 1785
From: Cushing, Thomas
To: Washington, George

 

Sir
Boston Novr 6th 1785

I had the Honor this day of receiving your Favor of the 26th of Octr last, by Mr Fairfax, in Answer to a Letter I wrote you the 7th of the same month relative to the Jack I received from Spain on Your Account, he has gained flesh since he came on shore and is in much better order than when I receivd him, I shall send him on, as soon as I can purchase a good mare, with Mr Fairfax & the Spaniard—who will proceed to Virginia to take care of this animal. only one mare will be wanted as the Spaniard says he must walk & lead the Jack. Mr Fairfax desires me to inform you that he was detained at Newyork three days as there was neither a Stage nor Packett to convey him or he should have arrived at this place sooner; I am sorry to be obliged to Inform you that the other Jack Ass that was shiped on your Account from Bilboa by a Vessell bound to Beverly in this state, was lost at sea in a great Storm. I have the Honor to be dear Sir Your Most Obedient humble Sert

Thomas Cushing


P.S. I have taken such measures that there may be an understanding between Mr Fairfax & the Spaniard on the Road, as will render it needless to be at the Expence of an Interpreter, Mr Fairfax will be near 50 days on his Journey as the Spaniard says the Jack must not travell more than 15 miles ⅌ day & there must be here & there a resting day.

